Citation Nr: 0600810	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  01-00 137A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the tonsil, to include as a residual of 
herbicide exposure during service and secondary to service-
connected type 2 prostate cancer.  

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to January 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claims, explained who was responsible for 
submitting such evidence, and obtained and fully developed 
all evidence necessary for an equitable disposition of the 
claims decided herein.

2.  The veteran had active military service in the Republic 
of Vietnam within the meaning of the controlling regulations.

3.  Squamous cell carcinoma of the tonsil was not shown in 
service or within a year subsequent to service discharge, and 
is not shown to be related to the veteran's military service 
or to any incident therein, nor is it shown to be related to 
a service-connected disability. 

4.  The veteran's service-connected disabilities consist of: 
the residuals of prostate cancer with prostatectomy rated at 
60 percent, proctitis with diarrhea rated at 10 percent, 
gynecomastia rated as noncompensable (0%), and varicose veins 
of both lower extremities rated as noncompensable (0%) of 
each leg; the veteran's combined disability rating for his 
service-connected disabilities is 60 percent.  

5.  The veteran's prostate cancer, proctitis with diarrhea, 
and gynecomastia are all disabilities resulting from the 
common etiology of the veteran's prostate cancer and are 
considered as "one disability" at a 60 percent disability 
rating.

6.  In his January 2001 application for TDIU, the veteran 
reported having a high school GED diploma, and training in 
warehouse forklift operator.  He reported last working in 
September 1993 as a painter.  

7.  The veteran's service-connected disabilities preclude him 
from securing or following a substantially gainful 
occupation.


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the tonsil was not incurred 
in, or aggravated by, active military service, and may not be 
presumed to have been so incurred, to include as a result of 
exposure to herbicides during service,  and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 
1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310(a) (2005).

2.  The criteria for a TDIU rating have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

As noted above, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  The RO denied the veteran's claims in a rating 
decision dated August 2000, which is prior to the effective 
dated of the VCAA.  Accordingly, notice to the veteran was 
not done in this case until later in the claims process.  
Nevertheless, the RO provided the veteran the required notice 
with respect to his claims in a letter dated May 2003, in 
which he was informed of the requirements needed to establish 
his claims.  In accordance with the requirements of the VCAA, 
the letter informed the veteran what evidence and information 
he was responsible for and the evidence that was considered 
VA's responsibility.  The letters explained that VA would 
make reasonable efforts to help him get relevant evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
Additional private medical evidence was received.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

VA also has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded several VA 
Compensation and Pension examinations.  Additionally, there 
is no outstanding evidence to be obtained, either by VA or 
the veteran.  Consequently, the Board finds that VA's duty to 
assist has also been satisfied. 


II.  Service Connection for Squamous Cell Carcinoma of the 
Tonsil

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of malignant tumors, cancer, service connection may be 
granted if such disease is manifested in service, or 
manifested to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted when the evidence 
shows that a particular disability is proximately due to, or 
the result of, a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  This is 
commonly referred to as "secondary" service connection.  In 
this regard, the United States Court of Appeals for Veterans 
Claims (Court) has stated that when a service-connected 
disorder causes an increase in disability to a nonservice-
connected condition, such an increase is to be treated as if 
service connected.  In such cases, the veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e). 

The term soft-tissue sarcoma includes the following:  adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1.

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone and joint cancer; 
breast cancer; female reproductive cancers; urinary bladder 
cancer; renal cancer; testicular cancer; leukemia, other 
than chronic lymphocytic leukemia (CLL); abnormal sperm 
parameters and infertility; Parkinson's Disease and 
Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic 
persistent peripheral neuropathy; lipid and lipoprotein 
disorders; gastrointestinal and digestive disease including 
liver toxicity; immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tract tumors; 
brain tumors; AL amyloidosis (also referred to as primary 
amyloidosis); endometriosis; adverse effects on thyroid 
homeostasis; and, any other condition for which the Secretary 
has not specifically determined a presumption of service 
connection is warranted.  See Notice, 68 Fed. Reg. 27630 -
27641 (May 20, 2003) (emphasis added); See also Notice, 67 
Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 
(Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November. 2, 
1999).  

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f).  The veteran's discharge 
papers, DD 214, confirm that he served in Vietnam during the 
specified period of time.  As such, he is presumed to have 
been exposed to Agent Orange during military service.  The 
Board also notes that the record reveals that the veteran has 
been diagnosed with prostate cancer, and service connection 
has been granted for this disability.  

Squamous cell carcinoma of the tonsil is not one of the 
diseases specified at 38 C.F.R. § 3.309(e) for which 
presumptive service connection on the basis of Agent Orange 
exposure is warranted.  Moreover, squamous cell carcinoma of 
the tonsil is a nasopharyngeal cancer which VA has determined 
does not warrant service connection on the presumptive basis 
of exposure to Agent Orange.  See Notice, 68 Fed. Reg. 27630 
-27641 (May 20, 2003).  Accordingly, service connection 
cannot be granted on this basis.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The United States Court of Appeals for Veterans 
Claims (Court) has specifically held that the provisions of 
Combee are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  
Therefore service connection for the veteran's squamous cell 
carcinoma of the tonsil can be established on a direct basis 
as being incurred during active military service.  
38 U.S.C.A. §§ 101(16), 1110.  In addition, service 
connection may be granted for on a presumptive basis if his 
cancer manifested to a compensable degree within one year 
following separation from service.  38 C.F.R. §§ 3.307, 
3.309.  Finally, the veteran also claims that he developed 
his tonsil cancer secondary to his service-connected prostate 
cancer, or the treatment therefor.  

The veteran retired in January 1981 after twenty years of 
military service.  The veteran's service medical records do 
not reveal any complaints, or diagnosis, of any throat 
disorder or of squamous cell carcinoma of the tonsil during 
service.  The initial diagnosis of squamous cell carcinoma of 
the tonsil was made in 1999, which is well over a year after 
the veteran separated from service.  

There is a considerable volume of medical evidence of record, 
including private and VA records related to the diagnosis and 
treatment of both the veteran's prostate cancer and his 
squamous cell carcinoma of the tonsil.  Simply put, none of 
this evidence indicates that the veteran's squamous cell 
carcinoma of the tonsil is in any way related to his military 
service, Agent Orange exposure during service, to the 
veteran's service-connected prostate cancer, or to any 
medical treatment for the service-connected prostate cancer.  
In January 2004 the most recent VA Compensation and Pension 
examination of the veteran was conducted and the examining 
physician's opinion was that "there is no relationship, 
however, between the [service-connected] prostate cancer and 
the cancer of the head and neck [squamous cell carcinoma of 
the tonsil]."

The preponderance of the evidence is against the veteran's 
claim for service connection for squamous cell carcinoma of 
the tonsil.  There is no evidence showing that the veteran 
had squamous cell carcinoma of the tonsil during service or 
within the first year after he separated from service.  
Rather, the evidence of record clearly shows that the veteran 
was first diagnosed in 1999 which is almost two decades after 
he separated from service.  The veteran's asserts that the 
squamous cell carcinoma of the tonsil is related to the 
radiation therapy used to treat his service-connected 
prostate cancer.  However, there is no competent medical 
evidence of record which supports this assertion.  The 
veteran has a current disability, but there is no evidence of 
squamous cell carcinoma of the tonsil during service, and no 
competent evidence linking the current cancer to service, 
Agent Orange exposure during service, or to any service-
connected disability.  Accordingly, service connection for 
squamous cell carcinoma of the tonsil must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe as to prevent the retaining of gainful employment.  
Under 38 C.F.R. § 4.16, if there is only one such disability, 
it must be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Disabilities 
resulting from common etiology or a single accident are 
considered as "one disability" for purposes of determining 
whether a disability is ratable as 40 or 60 percent 
disabling.  Id.

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b).  The Board does not have the 
authority to assign an extraschedular TDIU rating in the 
first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training, and previous work experience, but it may not be 
given to his age or to any impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2005).

The veteran's service-connected disabilities consist of: the 
residuals of prostate cancer with prostatectomy rated at 60 
percent, proctitis with diarrhea rated at 10 percent, 
gynecomastia rated as noncompensable (0%), and varicose veins 
of both lower extremities rated as noncompensable (0%) of 
each leg.  The veteran's combined disability rating for his 
service-connected disabilities is 60 percent.  The veteran's 
prostate cancer, proctitis with diarrhea, and gynecomastia 
are all disabilities resulting from the common etiology of 
the veteran's prostate cancer and are considered as "one 
disability" at a 60 percent disability rating.  Accordingly, 
he meets the percentage rating standards for a TDIU rating.  
38 C.F.R. § 4.16(a).

The next question which must be addressed is whether the 
veteran's service-connected disabilities alone, without 
consideration of his nonservice-connected disabilities, 
render him unemployable.  Essentially, the evidence of record 
reveals that the veteran suffers from two major disabilities.  
He has prostate cancer and he has cancer of the tonsil.  The 
veteran's prostate cancer is service-connected.  The residual 
disabilities related to this are urinary incontinence, 
diarrhea, and impotence.  As noted in the Board's decision 
above, the veteran's tonsil cancer is not service-connected.  
The major residuals of this nonservice-connected disability 
is an inability to swallow which results in the veteran 
having a feeding tube and needing to feed himself pureed and 
liquid food throughout the day.  

In January 2004 a VA examination of the veteran was 
conducted.  This examination does an excellent job of 
summarizing the veteran's current medical condition related 
to his two distinct cancers.  In explaining the debilitating 
effects of each individual cancer the examining physician 
noted that as a result of the tonsil cancer and the inability 
to swallow that the veteran has to use his feeding tube to 
"feed himself throughout the day and he has problems with 
incontinence that would greatly hinder his ability to 
function in the outside world."  The physician further 
stated that the veteran's multiple medical problems render 
the veteran unemployable and result in "debilitating medical 
circumstances."  

From review of all the evidence of the record, the Board 
acknowledges that the veteran's nonservice-connected tonsil 
cancer, with the resultant inability to swallow and the need 
for a feeding tube and multiple liquid feedings a day, 
appears to the more severe disability and clearly renders the 
veteran unemployable.  However, taken alone, the veteran's 
prostate cancer results in extreme urinary incontinence.  
Specifically, the veteran has indicated the need to change 
his absorbent undergarments up to seven times a day as a 
result of this disability.  The examining physician who 
conducted the recent VA examination indicates that the 
veteran's incontinence alone "would greatly hinder his 
ability to function in the outside world."  Moreover, review 
of the veteran's education and work experience does not 
reveal that he has the education or training to have many 
employment options other than physical labor.  

The evidence of record clearly shows that the veteran is 
unemployable when his service-connected prostate cancer and 
nonservice-connected are considered together.  The evidence 
also reveals that, when considered alone, the veteran's 
nonservice-connected tonsil cancer renders him unemployable.  
However, the recent evidence of record also indicates that 
the veteran's incontinence greatly hinder his ability to 
function. 

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

The Board believes that the evidence regarding impairment due 
to incontinence, along with the veteran's education and 
training, results in at least an approximate balance of 
positive and negative evidence regarding in the veteran's 
unemployability due to his service-connected disabilities.  
Accordingly, resolving reasonable doubt in the veteran's 
favor, the Board finds that the veteran is unemployable due 
to his service-connected disabilities.  The evidence supports 
a grant of TDIU.


ORDER

Service connection for squamous cell carcinoma of the tonsil 
is denied.

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
granted, subject to the law and regulations governing the 
effective dates of TDIU benefits and the payment of monetary 
benefits.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


